DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 1-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is 3GPP TS 23.214 vl4.1.0 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for control and user plane separation of EPC nodes, hereinafter 3GPP TS 23.214 vl4.1.0.
The 3GPP TS 23.214 vl4.1.0 teaches receiving, by a user plane function entity (UP), a first usage reporting rule (URR) (the CP function provides multiple usage reporting rules to the UP function, each with a list of traffic flows to be accounted under the rule and this reads on first and second usage reporting rules) and a second URR (the CP function provides multiple usage reporting rules to the UP function, each with a list of traffic flows to be accounted under the rule and this reads on first and second usage reporting rules) from a control plane function entity (CP) (see page 22., section 5,3.2, the CP function shall provide multiple usage reporting rules to the UP function for controlling how usage reporting is performed and this reads on receiving, by a user plane function entity (UP), a first usage reporting rule (URR) and a second URR from a control plane function entity (CP)).

Claims 2-6 are allowed based on their dependence on allowed independent claim 1.
Claims 7, 13, and 19 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 7, 13, and 19 are allowed for the same reasons given above regarding claim 1.
Claims 8-12, 14-18, and 20 are allowed based on their dependence on allowed independent claims 7, 13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 29, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647